                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                            AIKEN DIVISION

Tyrone Tutson,                        )      C/A No.: 1:19-3027-JFA-SVH
                                      )
                   Plaintiff,         )
                                      )
  vs.                                 )              ORDER
                                      )
Target Corporation,                   )
                                      )
                   Defendant.         )



        This matter comes before the court on the motion [ECF No. 10] of

defendant Target Corporation (“Defendant”) to compel Tyrone Tutson

(“Plaintiff”) to produce responses to Defendant’s First Set of Interrogatories

and First Set of Requests for Production (“Discovery Requests”), which are

attached to Defendant’s motion at ECF Nos. 10-1 and 10-2.

        The motion indicates the Discovery Requests were first served on

Plaintiff on November 20, 2019. On January 21, 2020, Plaintiff provided

partial answers to Defendant’s interrogatories, but did not provide any

documents or written responses to the requests for production. [ECF No. 10-5].

After informal attempts to obtain complete responses to the interrogatories




                                      1
and requests for production from Plaintiff, Defendant had not received

responses by March 4, 2020, the date Defendant filed its motion to compel.1

          In light of the foregoing, the court grants Defendant’s motion to compel.

Plaintiff is directed to provide responses to the discovery requests by March

24, 2020. Because Plaintiff failed to timely respond to the discovery, any and

all objections are deemed waived under Fed. R. Civ. P. 33(b)(4). Plaintiff is

advised that failure to comply with the court’s order may result in a

recommendation that this case be dismissed for failure to participate in

discovery and/or sanctions, including payment of Defendant’s attorneys’ fees

and costs in preparing such motions.

          IT IS SO ORDERED.



March 10, 2020                                                 Shiva V. Hodges
Columbia, South Carolina                                       United States Magistrate Judge




________________________________________________________
1 Plaintiff indicated he would bring his documents to his deposition previously
scheduled for March 10, 2020, but did not confirm whether he still planned to
bring the documents after Defendant informed him his deposition was
canceled due to his failure to timely comply with the discovery requests.
                                                           2
